Citation Nr: 1124636	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's VA compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1978 to October 1981 and from December 1981 to September 2002.  The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for an apportionment of the Veteran's VA compensation benefits.  

The record reflects that the appellant was scheduled for a Travel Board hearing before a Veterans Law Judge in September 2009, but that she failed to report for the hearing.


FINDINGS OF FACT

1.  In October 2008, the appellant and the Veteran signed a separation agreement wherein the appellant agreed to waive any current or future right to the Veteran's VA benefits and retirement benefits conditioned upon the receipt of $5,000.

2.  On December 3, 2008, the appellant signed a notarized statement indicating that she received a check from the Veteran in the amount of $5,000.

3.  A divorce decree indicates that the marriage between the appellant and the Veteran was dissolved on May [redacted], 2009.

2.  The Veteran and the appellant have one child who is legally emancipated and lives with the Veteran.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits are not met.  38 U.S.C.A. §§ 101, 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 3.452 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  VA regulations include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested claims procedures were followed in this case.  Appropriate notification was sent to each of the parties to the contested claim in March 2009.  VA has also afforded both parties the opportunity (if desired) to give testimony at a hearing.  The appellant presented testimony at a hearing before a Decision Review Officer in March 2010 and a transcript of such is contained in the claims file.

In this case, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; neither party has contended otherwise.  The Board concludes that neither party is prejudiced by a decision on the apportionment claim at this time.

Analysis

When the Veteran is not residing with his or her spouse, or when the Veteran's dependent children are not in his or her custody, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran's spouse is not resided with him or the Veteran's children 
are not residing with him and the Veteran is not reasonably discharging his responsibility for the spouse's or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

The term "spouse" means a person of the opposite sex who is a wife or husband. 38 U.S.C.A. § 101(31).  The term "wife" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. §3.50(a).  Under 38 C.F.R. § 3.1(j), the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  See also 38 C.F.R. 
§ 3.205.

In general, the term "child" of the Veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2010).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The appellant's claim for an apportionment of the Veteran's compensation benefits was received on December 8, 2008.  In March 2009 she provided information concerning her income and expenses.  She reported that she had no income or assets and reported $842 in expenses per month.  She testified at a March 2010 RO hearing that she and the Veteran had been married for 24 years before they divorced.  She felt that she deserves to receive something from the Veteran because she did the best that she could to raise their family during the time the Veteran was in the military.  She also testified that she now has health problems and needs assistance with paying for the medications.

Here, the evidence of record reflects that the appellant and the Veteran were married in December 1985, and that they were divorced on May [redacted], 2009.  Records indicate that at the time of the divorce, the appellant and the Veteran had one child, who was over the age of 18 and legally emancipated.  The child lives with the Veteran.  

A stipulation agreement in accordance with Title 20-109.1 of the Code of Virginia, 1950, as amended, was signed by both the appellant and Veteran in October 2008. The agreement indicated that both parties had been separated since July 2006.  In particular, both parties acknowledged that the Veteran was 100 percent disabled through the VA and that his retirement was not subject to division under the Uniformed Services Former Spouse's Protection Act (10 38 U.S.C. § 1408).  Each party waived any other right they may have now, or in the future, to seek a share of the other party's retirement pension including Survivor Benefits Protection.  The appellant waived her current and future rights upon a lump sum payment in the amount of $5,000 within ninety days.  A copy of a December 2008 notarized form indicates that the appellant acknowledged receiving the check in the amount of $5,000 as per the separation settlement agreement.   

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits.  A divorce decree is on file which reflects that the marriage between the appellant and the Veteran was dissolved on May [redacted], 2009.  Thus, she is not eligible for an apportionment from that date as she is no longer a spouse of the Veteran.  The evidence also shows that the only child from the marriage is over the age of 18 and lives with the Veteran.  Thus, no entitlement to an apportionment on the basis of her child is warranted.  

Finally, with respect to the period from the date her claim was received in December 2008 to the May 2009 divorce, the evidence shows that the appellant received a lump sum payment of $5,000 in December 2008 as part of the divorce settlement in exchange for waiving her entitlement to the Veteran's VA benefits and other retirement benefits.  Regardless of whether such document would be binding on VA in deciding whether to award an apportionment, the Board finds that the $5,000 provided to the appellant by the Veteran reasonably discharges his responsibility for the spouse's support for the period from December 2008 until her March 2009 divorce.  In this regard, the Board notes she reported expenses of $842 per month.  Considering the approximately 4 month period from her date of claim until her divorce, her expenses would have been approximately $3,400.  The $5,000 she received adequately covers those expenses.  Thus, the appellant is not entitled to an apportionment of the Veteran's benefits for the period prior to May [redacted], 2009.  

The Board has considered the appellant's contentions that she should be entitled to some portion of the Veteran's benefits due to the length of her marriage and her support of him during those years.  However, the legal criteria governing entitlement to an apportionment of the Veteran's VA compensation benefits are clear and specific.  Here, the Veteran adequately discharged his duty to support 
her for the period prior to their divorce, and she is not legally entitled to an apportionment of his benefits following the divorce.  Accordingly, her claim for an apportionment of the Veteran's benefits is denied. 


ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


